BEAUCHAMP, Judge.
Appellant is charged by complaint and information with the offense of selling intoxicating liquor in Taylor County, Texas, a dry area, to Jimmy L. Russell on the tenth day of October, 1946. The complaint also alleges a prior conviction for a similar offense and, upon proof of both, he was given the enhanced penalty of a fine of one thousand dollars and twelve months in jail.
The proceedings in the case are regular and the evidence of Jimmy L. Russell supports the jury’s verdict of guilt. The appellant and his wife gave contrary testimony as to the transaction by which Russell procured the whisky exhibited in the court room, but the jury found against their contentions.
There are no bills of exception in the record and no brief presenting any grounds for a reversal of the case. We have found none and accordingly the judgment of the trial court is affirmed.